DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 15 are objected to because of the following informalities:
Claims 5 and 15 recite an abbreviations “UH”, “VH” and “UL/VL/WL driving circuit” without being spelled out first. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/475, 620 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17/475, 620. Although the claims at issue are not identical, they are not patentably distinct from each other because claim of the instant application is directed to essentially similar limitation as in claims 1 and 11 of copending Application No. 17/475, 620. Claim 1 of the instant application is broader than claims 1 and 11 of copending Application No. 17/475, 620  by omitting other features recited in claims 1 and 11 of copending Application No. 17/475, 620 such as “an upper resistor group and a lower resistor group”
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinomiya (US 2018/0302082) in view of Araki (US 2018/0294709).
Regarding claim 1, Shinomiya discloses a power device [see fig. 2] comprising: a control input terminal [terminal IN], an upper arm switch tube [21] and a lower arm switch tube [20], a first driving circuit [2(1)], connected to the control input terminal and configured to drive the upper arm switch tube; and a second driving circuit [2(2)], connected to the control input terminal and configured to drive the lower arm switch tube, wherein: the control input terminal is connectable with a low level or a high level [high and low driving voltage, para. 74], when the 
However, Araki discloses wherein upper and lower arm driving circuits respectively for driving first and second switching elements of an upper arm and lower arm bridge switch circuit [abstract and fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Shinomiya in order to provide driving voltage to an upper and lower arm bridge switch circuit.
Regarding claim 2, Shinomiya in view of Araki discloses further comprising a GND terminal [GND, fig. 2] and a VCC terminal [VB1, fig. 2], when the control input terminal is connected to the GND terminal through a bonding wire [In terminal connected to GND through wire in 6 ], the control input terminal is connected with the low level, and when the control input terminal is connected to the VCC terminal through a bonding wire [through wire in 6], the control input terminal is connected with the high level.
Regarding claim 3, Shinomiya in view of Araki discloses further comprising a controller [inherent], connected to the control input terminal and configured to output the low level or the high level.
Regarding claim 4, Shinomiya in view of Araki discloses wherein the first voltage range is 0 V to 20 V, and the second voltage range is 0 V to 15 V [para. 74].

However, Araki discloses [see fig. 1] wherein an upper and lower arm driving circuits respectively for driving first and second switching elements of an upper arm and lower arm bridge switch circuit [abstract] and a processor [see par. 10] connected to the power device. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Shinomiya in order to provide driving voltage to an upper and lower arm bridge switch circuit. 
Regarding claim 12, Shinomiya in view of Araki discloses further comprises: a GND terminal [GND, fig. 2] and a VCC terminal [VB1, fig. 2], when the control input terminal is connected to the GND terminal through a bonding wire [In terminal connected to GND through 
Regarding claim 13, Shinomiya in view of Araki discloses wherein the power device comprises a controller [inherent], wherein: the control input terminal is connected to the controller, and the controller is configured to output the low level or the high level.
Regarding claim 14, Shinomiya in view of Araki discloses wherein the first voltage range is 0 V to 20 V, and the second voltage range is 0 V to 15 V [see para. 74].
Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842